In the

          United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
Nos. 16‐2353 and 16‐3130 
ESTATE OF JAMES FRANKLIN PERRY, 
et al., 
                                                          Plaintiffs‐Appellants, 

                                                    v. 

CHERYL WENZEL, et al., 
                                                          Defendants‐Appellees. 
                                  ____________________ 

               Appeals from the United States District Court for the 
                          Eastern District of Wisconsin. 
                 No. 2:12‐cv‐00664 — Rudolph T. Randa, Judge. 
                                  ____________________ 

    ARGUED JANUARY 5, 2017 — DECIDED SEPTEMBER 18, 2017 
                    ____________________ 
    Before POSNER,  MANION, and WILLIAMS, Circuit Judges. 
                  *


    WILLIAMS, Circuit Judge. James Franklin Perry died on the 
floor of the Milwaukee County Criminal Justice Facility less 
than  24  hours  after  Milwaukee  City  police  officers  arrested 
him. Shortly after he was arrested, Perry suffered a seizure. 
                                                 
      Circuit Judge Posner retired on September 2, 2017, and did not par-
     * 

ticipate in the decision of this case, which is being resolved by a quorum
of the panel under 28 U.S.C. § 46(d). 
2                                      Nos. 16‐2353 and 16‐3130 

The City transported him to the hospital where he received 
treatment. But, after he returned to the City jail, the City failed 
to provide Perry with medical care even though he displayed 
signs of deteriorating health. Instead, they shackled him and 
placed a spit mask over his face. The City officers ignored his 
cries for help, his complaints that he could not breathe, and 
transferred him to the County’s Criminal Justice Facility. 
    After arriving at the County’s Criminal Justice Facility, the 
County nurses decided that Perry was medically unfit to be 
booked into the jail. Yet, they provided him with no medical 
care and failed to remove the spit mask, which was seeping 
blood.  When  a  nurse  finally  removed  the  spit  mask,  it  was 
clear  that  Perry  was  no  longer  breathing.  Although  emer‐
gency  efforts  were  taken,  they  were  unsuccessful  and  Perry 
died on the County facility’s floor. Perry’s estate and his minor 
son (to whom we will collectively refer to as “Perry”) brought 
suit against  a number of police and corrections officers and 
the County’s nurses pursuant to 42 U.S.C. § 1983, alleging that 
the failure to provide Perry with any medical care while he 
was in their custody violated his constitutional rights. Perry 
also brought a Monell claim against the City, alleging that it 
had a de facto policy of failing to investigate in custody deaths 
and  ignoring  medical  complaints  made  by  its  detainees. 
Lastly, Perry brought state law claims against the individual 
defendants.  The  defendants  filed  for  summary  judgment, 
which the district court granted on all claims. 
    On appeal, Perry contends that the district court improp‐
erly weighed the evidence and ignored factual disputes on his 
§ 1983  claim.  We  agree.  On  this  record,  which  includes  sur‐
veillance footage from both the City and County facilities, a 
Nos. 16‐2353 and 16‐3130                                           3 

jury could conclude that Perry is entitled to relief on his § 1983 
claims. 
    The defendants contend that even if the district court erred 
by improperly weighing the evidence regarding Perry’s § 1983 
claims, it properly concluded that they were entitled to qual‐
ified immunity. We  disagree, because in  2010,  it  was  clearly 
established that a detainee such as Perry was entitled to ob‐
jectively reasonable medical care and failing to provide any 
medical care in light of a serious medical need was objectively 
unreasonable. As a result, qualified immunity is not a bar to 
Perry’s suit. But, we agree with the district court that Perry’s 
Monell claim is not viable because he has failed to adequately 
support these claims with admissible evidence. 
     Finally,  Perry  argues  that  the  district  court  improperly 
concluded that the defendants were entitled to governmental 
immunity on his state‐law claims of negligence and wrongful 
death. We agree, in part. The district court erred when it de‐
termined that the defendant nurses were entitled to immun‐
ity, because under Wisconsin law, the medical discretion ex‐
ception  to  governmental  immunity  applies  to  their  actions. 
But, we find that the officer defendants were entitled to im‐
munity,  because  the  medical  discretion  exception  is  narrow 
and does not extend to police or correctional officers. 
                      I. BACKGROUND 
   Because Perry appeals from a grant of summary judgment 
against him, we construe the evidence and take all reasonable 
4                                       Nos. 16‐2353 and 16‐3130 

inferences in his favor. See e.g., Ortiz v. City of Chi., 656 F.3d 
523, 527 (7th Cir. 2011). 
       A. Perry’s Arrest 
    Shortly  after 2:00 a.m. on September 13, 2010,  Perry was 
arrested by Milwaukee police officers after a traffic stop and 
he was transported to the City’s Prisoner Processing Section 
(“PPS”), where he was processed. As part of this processing, 
at approximately 5:45 a.m., an initial medical intake screening 
interview  was  conducted.  The  Medical  Receiving  Screening 
Form from that interview indicates that Perry told the officer 
conducting the interview that he suffered from seizures as a 
result  of  a  previous  head  injury  and  that  his  seizures  were 
treated twice a day with medication. Perry also stated that he 
had  not  taken  his  medication  the  afternoon  before.  Even 
though he had not taken his medication, the City did not give 
or get him any medication.  
    After being screened and disclosing his medical condition 
to the officers, Perry was placed in a large holding cell. This 
cell—known as “the bullpen”—was capable of holding up to 
150  detainees  at  a  time.  In  the  bullpen,  approximately  12 
hours after he was arrested, Perry had a seizure. During the 
seizure,  Perry  struck  his  head  on  the  concrete  floor.  After‐
wards, Perry was able to communicate and was cooperative 
with  officers.  The  Milwaukee  Fire  Department  was  sum‐
moned,  and  emergency  medical  technicians  attended  to 
Perry’s medical needs in the PPS. 
       B. Perry Is Treated at Hospital 
    Perry  was  then  transported  by  private  ambulance  to  the 
Aurora Sinai Medical Center with Officer Corey Kroes while 
his partner, Officer Crystal Jacks, followed behind in a police 
Nos. 16‐2353 and 16‐3130                                            5 

car. In the ambulance, Perry was awake, but appeared tired 
and  did  not  talk  very  much.  After  arriving  at  the  hospital, 
Perry  was  cooperative  with  medical  professionals  and  was 
able to answer their questions. 
    The two officers remained with Perry while he was treated 
in the emergency room. Shortly after arriving, Perry informed 
the officers and hospital personnel that he had to use the bath‐
room to have a bowel movement. He was able to slowly walk 
to the bathroom on his own. He was neither wobbly nor un‐
steady. He also walked back to his bed on his own. But, after 
returning  from  the  bathroom,  he  had  at  least  two  more  sei‐
zures. According to Officer Kroes, after each seizure, Perry be‐
came more tired, weak, and less responsive. To treat his sei‐
zures, Perry was given Dilantin, a drug used to prevent sei‐
zures, and Ativan, a sedative also used to treat seizures. Perry 
began  to  mumble,  occasionally  screamed  out,  and  began  to 
drool. 
    Both  Officers  Kroes  and  Jacks  were  concerned  about 
Perry’s condition and why he did not seem to be improving. 
Officer  Jacks  expressed  her  concern  to  the  hospital  medical 
staff, who told her that his condition had changed because of 
the medication he had been given. But a doctor said that Perry 
could stay in the emergency room a short time longer so that 
he could rest. So, the officers stayed in the hospital for another 
30 minutes. The officers also insist that the message from the 
medical staff was clear: Perry’s drowsy condition was because 
of the medication and that he was going to be released. In fact, 
according  to  Officer  Kroes,  one  of  the  nurses  told  him  that 
Perry was simply faking his condition.  
6                                      Nos. 16‐2353 and 16‐3130 

    Officer Jacks was concerned that Perry was going to be re‐
leased, so she called the PPS supervisor, Lieutenant Karl Rob‐
bins.  She  told  him  that  although  Perry  attempted  to  dress 
himself to leave the hospital, he was unable to do so on his 
own. She also told him that Perry was unable to walk. Officer 
Jacks asked whether they should return Perry to the PPS, or 
take  him  to  the  County’s  Criminal  Justice  Facility  (“CJF”), 
where nurses were available. Lieutenant Robbins instructed 
the officers to return to the PPS with Perry and that he could 
not  be  transferred  to  the  CJF  since  his  paperwork  was  not 
complete.  According  to  Officer  Kroes,  Lieutenant  Robbins 
told them that they somehow had to get Perry back to the PPS, 
even if it meant calling for extra officers to come help carry 
him. However, Lieutenant Robbins contends that he never re‐
ceived  a  report  that  Perry’s  condition  had  deteriorated.  In‐
stead, he asserts that he was told that Perry was not cooperat‐
ing at the hospital.  
    Nonetheless,  at  approximately  6:45  p.m.,  Perry  was  dis‐
charged. Although his medical record states that he was “alert 
and appropriate upon [discharge],” according to the officers, 
Perry was unable to walk on his own and was unsteady on his 
feet. As a result, he was unable to get into a wheelchair on his 
own, and the officers had to assist him in doing so. The offic‐
ers placed Perry, handcuffed, in the back seat of their police 
vehicle. Officer Jacks placed him in his seat belt. Perry was not 
combative or otherwise uncooperative. The two officers then 
drove Perry back to the PPS, which was only minutes away 
from the hospital. 
   The hospital provided the officers with Perry’s discharge 
paperwork.  This  paperwork  noted  that  Perry  had  suffered 
from a seizure and indicated that the most common cause of 
Nos. 16‐2353 and 16‐3130                                           7 

a recurrent seizure was a missed dose of seizure medication. 
Additionally, the paperwork identified  side  effects from the 
Dilantin he had received. These side effects included, ”[w]ob‐
bly gait, poor balance or coordination, slurred speech, jerky 
eye movement, drowsiness.” Lastly, the paperwork instructed 
Perry  to  “GET  PROMPT  MEDICAL  ATTENTION”  if  he, 
among other things, experienced unusual irritability, drowsi‐
ness  or  confusion  or  remained  confused  for  more  than  30 
minutes after a seizure. Officer Jacks understood this to mean 
that if Perry’s condition changed, they should return him to 
the hospital. The officers brought this paperwork back to the 
PPS with them, where, at some point, they gave it to Lieuten‐
ant Robbins, their commanding officer. 
       C. Perry Returned to PPS 
    After returning to the PPS, Officers Kroes and Jacks were 
met in the garage by two additional police officers, Officers 
Froilan Santiago and Rick Bungert, who assisted in removing 
Perry from the police car, as he was unable to get out on his 
own. Surveillance video from the PPS shows the officers drag‐
ging  Perry  into  the  elevator,  where  they  placed  him  on  the 
floor with his feet out in front of him. 
    When the elevator reached the fifth floor, the surveillance 
video showed that the four officers, two holding his arms and 
two holding his feet, carried Perry down the hallway. The of‐
ficers placed Perry on the floor, as they waited for a cell to be 
assigned. While he was on the floor, Officer Bungert placed 
him in a compression hold, as Perry moaned and complained 
that he was in pain. He also yelled out, at various times, “Je‐
sus, just kill me.” 
8                                                   Nos. 16‐2353 and 16‐3130 

    One  of  the  officers  said  that  Perry  was  starting  to  resist 
their hold, by pushing against them. The officers repeatedly 
told Perry to “behave himself,” as he continually moaned. An‐
other officer, exactly whom is unclear from the video, stated 
that  Perry  was  simply  “faking  it.”  Eventually,  while  still  on 
the floor of the PPS hallway, Perry defecated and urinated in 
his pants. No one inquired as to whether Perry had done that 
intentionally, or whether this was an unintentional action that 
might suggest that he needed further medical treatment. Nor 
did Perry ever receive a new pair of pants. 
    Lieutenant Robbins was present in the hallway while Of‐
ficer Bungert applied the compression hold to Perry. He spoke 
briefly  to  Perry  and  both  the  officers  who  were  restraining 
Perry, while he waited for another officer to retrieve a bever‐
age  for  him  from  an  area  outside  of  the  camera’s  view.  As 
Lieutenant  Robbins  walked  away,  he  laughed.  He  never  in‐
quired as to Perry’s medical condition or whether he needed 
medical  assistance.  And,  even  though  it  was  obvious  that 
Perry had defecated and urinated, like his subordinates, Lieu‐
tenant Robbins did not inquire as to whether this was a vol‐
untary  act.  The  smell  was  so  strong,  however,  that  Officer 
Jacks eventually became physically ill and vomited. 
   Approximately 10 minutes after Perry was returned to the 
PPS, and after he noticed that Perry was spitting and drooling, 
                                                              1
Officer Alexander Ayala requested a spit mask.  While Perry’s 
face is not visible on the video, as the officers applied the spit 
mask,  one  stated,  “he’s  spitting!”  But,  it  is  unclear  whether 

                                                 
      1 
     A spit mask, also referred to as an expectorant shield, is a hood‐like 
piece of material that is placed over a detainee’s face to prevent the de‐
tainee from being able to spit on officers or other individuals.  
Nos. 16‐2353 and 16‐3130                                                            9 

Perry was spitting or drooling, and taking the facts in the light 
most favorable to Perry, we must assume as he contends, that 
this was not an aggressive act. Police Aide, Jacob Ivy, retrieved 
the mask and helped the officers place it over Perry’s face.  
   After  the  spit  mask  was  applied,  the  officers  could  no 
longer see Perry’s face. Perry screamed, “help me” and that he 
could not see. He continued to yell, “you’re killing me,” and 
that  he  was  unable  to  breathe.  Officer  Kroes  responded  to 
Perry’s  complaint  that  he  could  not  breathe  by  stating,  “if 
you’re  talking,  you’re  breathing.”  Perry,  still  moaning,  was 
                                                      2
then carried by five officers to cell A3.  As he was carried to‐
wards the cell, Lieutenant Robbins stated, “now, we’re going 
to treat you like we used to treat prisoners … like animals.” 
There  is  no  dispute  that  Lieutenant  Robbins,  who  was  later 
investigated for this incident, made this statement, which is 
also captured on the surveillance footage.3 
    Before Perry was placed in the cell, the officers removed 
his handcuffs and shackles. However, they left his spit mask 

                                                 
      2 
      Perry asserts that another prisoner witnessed the officers drop him 
on his face as they were carrying him to cell A3. These allegations are con‐
tained  in  a  police  investigation  report.  We  cannot  consider  these  state‐
ments because they are hearsay, for which there is no exception that ren‐
ders  them  admissible.  See  Cairel  v.  Alderden,  821  F.3d  823,  830  (7th  Cir. 
2016) (noting that the court must find that each layer of hearsay contained 
in a police report is admissible before it can consider the entirety of the 
report);  see  also  FED.  R.  EVID.  R.  805  (“Hearsay  within  hearsay  is  not  ex‐
cluded by the rule against hearsay if each part of the combined statements 
conforms with an exception to the rule.”).   
      3 
     At the conclusion of the investigation, he was given two options: re‐
sign or accept a demotion. He chose to resign and is no longer a member 
of the Milwaukee Police Department. 
10                                       Nos. 16‐2353 and 16‐3130 

on. Officer Margarita Diaz‐Berg, the Assistant Jailer on duty 
that  evening,  conducted  a  wellness  check  of  Perry  every  15 
minutes.  While  she  noticed  that  he  had  removed  his  spit 
mask, she also heard him grunting and saw him rolling on the 
floor. But, she took no action to determine whether he was ex‐
periencing a medical emergency.  
    Perry could not be transferred to the CJF until his paper‐
work was completed and because Perry was exhibiting “inap‐
propriate behavior” Lieutenant Robbins expedited it. Around 
8:30 p.m., Officer Diaz‐Berg opened the door to cell A3 so that 
Officers  Frank  Salinsky  and  Richard  Lopez  could  remove 
Perry. Perry was compliant as they placed him in handcuffs 
and shackles once more. The spit mask was also secured over 
his face. Officer Ayala assisted the officers in escorting Perry, 
who walked with assistance to the elevator. When the elevator 
arrived in the garage, Perry had to be dragged out to the po‐
lice car.  
    After he was removed from cell A3, Officer Diaz‐Berg and 
Lieutenant  Robbins  observed  spots  of  blood  on  the  floor 
where Perry had been. Additionally, Andy Puechner, a janitor 
at PPS,  observed blood,  saliva, urine, and feces on  the cell’s 
floor.  No  one,  however,  relayed  this  information  to  the 
County.  Nor  did  anyone  inquire  as  to  whether  these  bodily 
excretions were caused by a medical condition.  
       D. Perry Transferred to CJF  
    Before transferring Perry to the CJF, a County facility, the 
City  called  the  facility  to  inform  County  officials  that  they 
were transporting a “combative prisoner.” At 8:41 p.m., Perry 
arrived  at  the  CJF.  Two  cameras  in  the  pre‐booking  facility 
captured the following events. 
Nos. 16‐2353 and 16‐3130                                        11 

     Two City Officers, Officers Salinsky and Lopez, dragged 
Perry  into  CJF.  They  were  assisted  by  two  County  Correc‐
tional  Officers,  Anthony  Arndt  and  Kelly  Kieckbusch.  An‐
other City Officer, Stephon Bell, was stationed at a desk by the 
door into the CJF’s pre‐booking area, where he served as a li‐
aison  between  the  City  and  the  County  as  prisoners  were 
transferred  between  the  two  entities.  Perry  remained  in  his 
soiled clothing from earlier in the day, was fully shackled, and 
was  wearing  the  spit  mask.  Corrections  Officer  Kieckbusch 
noticed that the mask had blood on it. And, while Corrections 
Officer Kieckbusch had been told that Perry was a combative 
prisoner, she did not observe that he was combative when he 
arrived to the CJF. While Corrections Officer Kieckbusch tes‐
tified that  Perry  “didn’t appear to want to  walk,” she could 
not  say  whether  Perry  was  able  to  walk.  Again,  taking  the 
facts in the light most favorable to Perry, we assume that he 
was unable to walk when he arrived at the County facility and 
was not behaving in a combative manner, which, to the extent 
relevant, is for a jury to determine. 
    The  four  officers  placed  Perry  on  the  floor.  While  sur‐
rounded  by  the  officers,  Perry  continued  to  slowly  squirm. 
Approximately a minute and a half later, the officers moved 
Perry to the bench across from the nurses’ station. As he was 
moved, his pants fell down around his ankles, exposing his 
clearly  soiled  undergarments.  After  he  was  placed  on  the 
bench,  Perry  continued  to  writhe  and  shake.  Because  the 
video does not have sound, it is unclear how much noise he 
made.  
  According to the County’s policy, each inmate received a 
medical  screening  “to  identify  inmates  who  perhaps  ought 
12                                     Nos. 16‐2353 and 16‐3130 

not be accepted into jail custody until they have been medi‐
cally evaluated and cleared for admission.” While Corrections 
Officer Kieckbusch sought a nurse to attend to Perry, Sergeant 
Fatrena  Hale,  attempted  to  communicate  with  Perry.  But, 
Perry’s responses were unintelligible. In her report, Sergeant 
Hale noted that “[b]lood was seeping” from Perry’s spit mask.  
    According to Nurse Nicole Virgo, a registered nurse who 
worked four shifts a month at the CJF as a “pool nurse,” an 
unidentified  correctional  officer  approached  her  and  asked 
her  to  evaluate  Perry.  That  correctional  officer  told  Nurse 
Virgo that Perry had recently been to the hospital. So, Virgo 
looked at his medical records, which indicated that Perry had 
suffered from a seizure and had been given seizure medica‐
tion at the hospital earlier that day. The discharge notes did 
not indicate that Perry had a heart condition or had suffered 
from chest pain or difficulty breathing. 
    At 8:45 p.m., Nurse Virgo approached Perry and spoke to 
him  from  a  distance.  Although  she  contends  that  she  knew 
something was wrong with Perry the minute she saw him, the 
video clearly shows that she never touched Perry, never took 
his  vitals,  and  did  not  remove  his  spit  mask.  While  Nurse 
Virgo observed that Perry was not labored in his breathing, 
she also observed “profuse blood” on his spit mask and that 
he had soiled himself—two conditions that she believed were 
signs of distress. During this interaction, Corrections Officers 
Kieckbusch  and  Arndt  physically  restrained  Perry  on  the 
bench. After 32 seconds, Nurse Virgo walked away to call the 
attending physician to get an official order allowing her to re‐
fuse to book Perry into the CJF. 
    Almost a minute after Nurse Virgo walked away, Correc‐
tions Officers Kieckbusch and Arndt allowed Perry to slide to 
Nos. 16‐2353 and 16‐3130                                       13 

the floor, as Officers Salinsky and Lopez walked back towards 
the entrance to the CJF. Once Perry was on the floor, Correc‐
tions  Officer  Kieckbusch  walked  away,  leaving  Corrections 
Officer Arndt standing by Perry’s side. Perry continued to roll 
around on the floor, in shackles and the spit mask, with his 
pants around his ankles. Nurse Virgo returned to Perry, ap‐
pearing  to  ask  him  additional  questions.  But,  she  neither 
touched  Perry  nor  removed  his  blood‐stained  spit  mask. 
Again, Nurse Virgo left Perry’s side.  
    While Perry was laying on the floor, Nurse Cheryl Wenzel 
stood behind the nurses’ station observing him. As Perry con‐
tinued to roll around on the floor in front of Corrections Of‐
ficer Arndt, she too did nothing. At 8:48 p.m., Sergeant Hale 
called for an ambulance to come to the facility. Yet, no medical 
attention was provided to Perry. At 8:49 p.m., Corrections Of‐
ficer Arndt walked away, and Perry was left alone on the floor 
of  the  CJF.  Over  a  two‐minute  period,  Perry  continued  to 
writhe around, his movements slowing over time.  
    At  8:51  p.m.,  Nurse  Wenzel  instructed  Officers  Salinsky 
and Lopez to lift Perry’s body up. While they did so, she stood 
at a distance from Perry. She then asked the officers to remove 
his spit mask so that she could wipe his face off with a towel. 
But, when she did, Perry’s head fell backwards, his eyes rolled 
back into his head, and it became clear that he was no longer 
breathing. It was also clear that the amount of blood around 
Perry’s  mouth  was  much  more  significant  than  it  had  ap‐
peared with the spit mask over his face. For the first time since 
Perry returned from the hospital, at 8:52 p.m., his vital signs 
were taken by Nurse Wenzel, who discovered that Perry no 
longer had a pulse.  
14                                        Nos. 16‐2353 and 16‐3130 

    A  medical  emergency  was  called  at  8:52  p.m.  and  emer‐
gency efforts were taken to revive Perry. Officer Abie Douglas 
delivered  the  CJF’s  resuscitation  bag  to  the  nurses  and  re‐
turned to his post in the booking room. Officer Sheila Jeff de‐
livered  an  Automated  External  Defibrillator  (“AED”)  to  the 
area, and then, like Officer Douglas, returned to her post in 
the booking room.  
    Although the Milwaukee Fire Department was dispatched 
to the CJF and life‐saving measures were employed, efforts to 
revive Perry were unsuccessful. He was pronounced dead at 
approximately 9:21 p.m., less than 24 hours after he was first 
arrested. An autopsy revealed that Perry died from a coronary 
artery thrombosis, or as the medical examiner explained, he 
had  a  clot  in  one  of  the  heart’s  blood  vessels  that  deprived 
Perry’s heart of blood and oxygen. 
        E. Procedural History 
    On June 8, 2012, Perry’s Estate and his minor son (to whom 
we  will  refer  to  collectively  as  “Perry”)  filed  a  complaint  in 
Wisconsin state court. On June 29, 2012, the defendants peti‐
tioned to remove the case to the United States District Court 
for  the  Eastern  District  of  Wisconsin  pursuant  to  28  USC 
§ 1441(a) and (c). Perry filed an Amended Complaint, the op‐
erative complaint in this action, on March 25, 2013, which con‐
tained  claims  pursuant  to  42  U.S.C.  §  1983  and  state‐law 
claims including negligence and wrongful death. It named as 
defendants Milwaukee County and a group of its employees: 
Cheryl Wenzel, Deputy Kickbush, Nicole Virgo, Tina Watts, 
Fatrena Hale, Sheriff David A. Clarke, Kelly Kieckbusch, Abie 
Douglas,  Anthony  Arndt,  Sheila  Jeff,  Darius  Holmes,  and 
Richard E. Schmidt, the City of Milwaukee and a group of its 
Nos. 16‐2353 and 16‐3130                                               15 

employees: Richard Lopez, Frank Salinsky, Stephon Bell, Mar‐
garita  Diaz‐Berg,  Alexander  Ayala,  Froilan  Santiago,  Karl 
Robbins, Crystal Jacks, Corey Kroes, Rick Bungert, Luke Lee, 
Jacob  Ivy,  Shannon  Jones,  Richard  Menzel,  Police  Chief  Ed‐
ward Flynn, Roman Galaviz, and Victor Beecher, and the Wis‐
                                                        4
consin County Mutual Insurance Corporation.   
                       1. District  Court  Granted  Summary  Judg‐
                          ment 
     After the close of discovery, the defendants filed a motion 
                                          5
for summary judgment.  Although Perry presented his § 1983 
claims in his Amended Complaint as Eighth Amendment de‐
liberate  indifference  claims,  the  district  court  held  that  be‐
cause Perry was a pre‐trial detainee who had yet to receive his 
probable cause hearing, his claims were governed by the ob‐
jectively  unreasonable  standard  of  the  Fourth  Amendment. 
But, even under this more lenient standard, the district court 
determined that Perry’s claims failed, as it was reasonable for 
the City officers to attribute Perry’s change in behavior to the 
medications he received while in the hospital. Likewise, the 




                                                 
     4
      Also named as defendants were the Aurora Sinai Medical Center, Dr. 
Paul Coogan, and Nurse Rebecca Potterton. These claims were later dis‐
missed with prejudice on March 3, 2014 pursuant to a stipulation between 
the parties.  
     5
      Perry did not oppose summary judgment on his state constitutional 
claim and his individual liability § 1983 claims against defendants Jones, 
Menzel, Galaviz, Beecher, Watts, Douglas, and Schmidt.  
16                                                  Nos. 16‐2353 and 16‐3130 

district court concluded that the claims against the County de‐
fendants also failed because, among other things, Perry was 
never in its custody, as Nurse Virgo had rejected his booking.  
    Further, the district court concluded that even if Perry had 
established his Fourth Amendment claims, qualified immun‐
ity barred his suit, as reasonable officers would disagree as to 
whether the officers’ actions before and after Perry was dis‐
charged  from  the  hospital  were  objectively  unreasonable. 
Perry also failed to establish that the City was liable pursuant 
to Monell v. Department of Social Services of City of New York, 436 
U.S. 658 (1978), because, according to the district court, such 
                                                                             6
liability was dependent upon the individual officers’ liability.  
And, because the individual officers were not liable, the dis‐
trict court found that Monell liability did not attach. 
    With regard to the state law claims, the district court found 
the defendants had not breached their duty to treat Perry with 
ordinary  care.  Even  if  they  had,  the  district  court  reasoned 
that they were entitled to discretionary immunity under Wis‐
                                                                    7
consin law, and therefore Perry’s claims were barred.  There‐
fore, the district court granted the motions for summary judg‐
ment in their entirety and dismissed Perry’s suit. 
                       2. District  Court  Awarded  Sanctions  and 
                          Costs 
   The County defendants also filed a motion for sanctions 
pursuant to 28 U.S.C. § 1927. The district court concluded that 
                                                 
      6 
     Perry did not oppose summary judgment on his Monell claim against 
the County. 
      7
       Perry  also  did  not  oppose  summary  judgment  with  regard  to  his 
state‐law conspiracy claim against Officers Bell and Jones. 
Nos. 16‐2353 and 16‐3130                                             17 

Perry’s attorneys should have known that  their claims were 
baseless after reviewing the surveillance footage from the CJF 
and taking the depositions of two County employees who tes‐
tified that Perry was never booked into the County’s custody. 
The court also noted that counsel engaged in “repetitive, abu‐
sive and argumentative conduct” during depositions. There‐
fore, the district court concluded that sanctions were appro‐
priate and granted the County’s motion. It did not, however, 
allow Perry’s counsel the opportunity to be heard before im‐
posing  such  sanctions.  Instead,  the  district  court  entered  an 
order  awarding  the  County  defendants  $288,999.38  in  sanc‐
tions, attorney’s fees, and costs. This appeal followed.  
                           II. ANALYSIS 
     On appeal, we review a district court’s grant of summary 
judgment de novo. Suarez v. W.M. Barr & Co., Inc., 842 F.3d 513, 
517 (7th Cir. 2016). We must construe all facts in the light most 
favorable to Perry as the non‐moving party. Westfield Ins. Co. 
v. Natʹl Decorating Serv., Inc., 863 F.3d 690, 695 (7th Cir. 2017), 
rehʹg  and  suggestion  for  rehʹg  en  banc  denied  (Aug.  14,  2017). 
Summary  judgment  is  only  appropriate  where  “there  is  no 
genuine dispute as to any material fact and the movant is en‐
titled to judgment as a matter of law.” FED. R. CIV. P. R. 56(a). 
   Here, Perry brings individual liability and Monell claims 
pursuant  to  §  1983  and  state  law  claims  of  negligence  and 
wrongful death. We address each claim in turn. 
    A. Perry’s § 1983 Claims 
   To establish his § 1983 claim, Perry must demonstrate that 
the individual defendants: (1) acted under the color of state 
law; and (2) deprived him of a constitutional right. Colbert v. 
City of Chi., 851 F.3d 649, 656 (7th Cir. 2017). Here, there is no 
18                                      Nos. 16‐2353 and 16‐3130 

dispute that all of the named defendants were acting in their 
official capacities as state actors during the events on the night 
of September 13, 2010.  
     Perry’s Amended Complaint contends that he is entitled to 
relief because the defendants violated his Eighth Amendment 
rights  when  they  acted  with  deliberate  indifference  to  his 
medical needs. But, Perry, who had been in custody for less 
than 24 hours when he died, never received a probable cause 
hearing. Therefore, the district court properly concluded that 
it is the Fourth Amendment, and not the Eighth, that governs 
Perry’s claims. See Williams v. Rodriguez, 509 F.3d 392, 403 (7th 
Cir.  2007)  (noting  that  claims  challenging  the  conditions  of 
confinement brought by “pretrial detainees … who have not 
yet had a judicial determination of probable cause (a Gerstein 
hearing), are instead governed by the Fourth Amendment”) 
(citing Lopez v. City of Chi., 464 F.3d 711, 719 (7th Cir. 2006)); 
see also Sides v. City of Champaign, 496 F.3d 820, 828 (7th Cir. 
2007) (noting that the governing standard for a claim of inad‐
equate medical care prior to a probable cause determination 
is the Fourth Amendment’s reasonableness standard). So, to 
succeed on his claim, Perry must demonstrate that the offic‐
ers’ actions were “objectively unreasonable under the circum‐
stances,” a less demanding standard than the Eighth Amend‐
ment’s deliberate indifference standard. Williams, 509 F.3d at 
403 (citing Lopez, 464 F.3d at 720). 
    The City defendants contend that Perry is precluded from 
asserting  his  claims  under  the  Fourth  Amendment  because 
his  Amended  Complaint  failed  to  do  so.  This  argument  is 
without merit because, as we have noted before, “there is no 
duty to plead legal theories.” Currie v. Chhabra, 728 F.3d 626, 
629  (7th  Cir.  2013).  Therefore,  as  long  as  Perry’s  Amended 
Nos. 16‐2353 and 16‐3130                                      19 

Complaint provided adequate notice to the defendants of his 
claims, it is immaterial whether it mentioned the Fourth or the 
Eighth Amendment. Id.  
    It is clear from the Amended Complaint that Perry’s claims 
were based on his belief that he received constitutionally in‐
adequate medical care while in the defendants’ custody. And, 
it cannot be said that the defendants were prejudiced by the 
Amended Complaint’s failure to invoke the proper Amend‐
ment. Rather, because the defendants were clearly aware that 
Perry had yet to receive a judicial probable cause determina‐
tion at the time of his death, the Amended Complaint suffi‐
ciently placed the defendants on notice of the nature of Perry’s 
§ 1983 claims, and that they arose under the Fourth Amend‐
ment. Therefore, the district court did not err in reaching the 
merits of Perry’s § 1983 claims. 
          1. Summary Judgment on Perry’s § 1983 Claims 
             Was Improperly Granted 
    “[W]hen the State takes a person into its custody and holds 
him there against his will, the Constitution imposes upon it a 
corresponding  duty  to  assume  some  responsibility  for  his 
safety  and  general  well‐being.”  DeShaney  v.  Winnebago  Cty. 
Depʹt of Soc. Servs., 489 U.S. 189, 199–200 (1989). When consid‐
ering whether the medical care provided comported with the 
objectively  reasonable  requirement  of  the  Fourth  Amend‐
ment, we are guided by four factors: “(1) whether the officer 
has notice of the detaineeʹs medical needs; (2) the seriousness 
of the medical need; (3) the scope of the requested treatment; 
and (4) police interests, including administrative, penological, 
or investigatory concerns.” Ortiz, 656 F.3d at 530 (citing Wil‐
liams, 509 F.3d at 403).  
20                                                      Nos. 16‐2353 and 16‐3130 

    Here, the defendants do  not (and cannot)  argue  that  the 
scope of the requested treatment—returning Perry to a hospi‐
tal or simply checking his vital signs to see if further treatment 
was necessary—was too onerous or unreasonable. Nor do the 
defendants contend that the fourth prong, the interest of po‐
lice, weighed against doing so. Rather, on appeal, the defend‐
ants argue that Perry cannot establish the first two prongs—
notice and a serious medical need. Our ultimate inquiry, how‐
ever,  is  “whether  the  conduct  of  each  defendant  was  objec‐
tively reasonable under the circumstances.” Id. at 531.  
                       a. City Defendants 
    The district court concluded that it was reasonable for the 
City’s police officers named as defendants to presume that af‐
ter Perry was discharged from the hospital, “he was fine for 
                                                    8
the time‐being.” R. 143 at 20.  It also determined that the of‐
ficers  were  reasonable  in  attributing  Perry’s  “behavioral  is‐
sues” to either the medication he had received and seizures 
he had suffered or Perry’s desire not to comply with the po‐
lice. But, in coming to these conclusions, the district court im‐
properly credited the officers’ testimony that they never per‐
ceived that Perry was in distress while he was in their custody 
and  prior  to  collapsing  on  the  floor  of  the  CJF.  This  was  an 
error, as it ignores the district court’s obligation at summary 
judgment to consider the evidence in the light most favorable 
to  Perry  and  to  refrain  from  making  credibility  determina‐
tions. See Deets v. Massman Const. Co., 811 F.3d 978, 982 (7th 
Cir. 2016) (noting that “credibility determination[s] may not 


                                                 
      8 
    All  record  citations  are  to  the  record  in  the  United  States  District 
Court for the Eastern District of Wisconsin 
Nos. 16‐2353 and 16‐3130                                      21 

be resolved at summary judgment.”); see also Anderson v. Lib‐
erty Lobby, Inc., 477 U.S. 242, 255 (1986) (“Credibility determi‐
nations, the weighing of the evidence, and the drawing of le‐
gitimate inferences from the facts are jury functions, not those 
of a judge … .”). 
    Additionally, the district court placed too much emphasis 
on the fact that the City sought medical care for the seizure 
Perry suffered in the bullpen. To be clear, this treatment is rel‐
evant  to  our  analysis.  But,  simply  because  Perry  received 
treatment at some point during his detention does not com‐
pletely absolve the officers from liability as a matter of law. 
Rather,  his  hospitalization  must  be  considered  among  the 
other facts when determining whether or not the officers were 
reasonable in the way that they treated Perry after his return 
from the hospital. After review of the record, we find that fac‐
tual disputes abound that require the case to be submitted to 
a jury. 
    Officers can be placed on notice of a serious medical con‐
dition either by word or through observation of the detainee’s 
physical symptoms, Williams, 509 F.3d at 403, both of which 
were present here. Officers Kroes and Jacks were with Perry 
at the hospital. They observed him have multiple seizures and 
saw him receive treatment and medication. Both admit that 
they  had  concerns  about  Perry  returning  to  the  PPS  and 
whether that was a proper course of action. Because of their 
concerns, Officer Jacks called Lieutenant Robbins to discuss 
how to proceed. Taking the facts in the light most favorable to 
Perry, Lieutenant Robbins’ response was that the officers were 
to do whatever it took to bring Perry back to the PPS despite 
their concerns. 
22                                      Nos. 16‐2353 and 16‐3130 

    When Perry was discharged to Officers Kroes and Jacks, 
they  were provided  with his  discharge  instructions.  The in‐
structions put these officers on notice that if Perry were to ex‐
perience  certain  changes  in  his  physical  or  mental  state,  he 
should be returned to the hospital. The instructions directed 
Perry to “GET PROMPT MEDICAL ATTENTION” if he expe‐
rienced, among other things, “unusual irritability, drowsiness 
or  confusion,”  if  he  remained  “confused  for  more  than  30 
minutes after a seizure” or if he had a fever over 100.4 degrees. 
When  they  returned  with  Perry  to  the  police  station,  Perry 
was unable to walk. So they, along with Officers Froilan San‐
tiago and Rick Bungert, dragged Perry, a known seizure vic‐
tim returning from the hospital, into the facility. Sometime af‐
ter their arrival at the PPS, Officers Kroes and Jacks provided 
the discharge instructions to their commanding officer, Lieu‐
tenant Robbins, placing him on notice of the hospital’s guid‐
ance. 
    While  he  was  on  the  floor  and  surrounded  by  Officers 
Kroes, Jacks, Santiago, Bungert, Ayala, Lee, and Police Aide 
Ivy, Perry began to moan. He also defecated and urinated. A 
jury could view Perry’s actions on the video and find that this 
constituted a change in Perry’s condition that put the officers 
on notice of a serious medical need. The jury could also con‐
clude that it was  unreasonable for these officers not to seek 
medical care on Perry’s behalf.  
    The jury could also consider Perry’s own words and con‐
clude that there was a change in his condition that put the of‐
ficers on notice of a serious medical need. On the surveillance 
video, Perry can be heard crying out, “help me,” “you are kill‐
ing me,” and that he was in pain. The officers placed this man, 
who had just returned from the hospital after having multiple 
Nos. 16‐2353 and 16‐3130                                           23 

seizures, in a compression hold. We cannot, as a matter of law, 
say that the officers were reasonable in ignoring Perry’s cries 
for help and in their actions, especially in light of his physical 
condition at the time and the medical issues that were known 
to the officers restraining him.  
    After  Perry,  who  again  was  known  to  have  just  suffered 
from a series of seizures only hours before, had already defe‐
cated and urinated, he began to spit or drool into his lap. But, 
the officers still did not obtain medical care for him. Nor did 
they  check  his  vitals  or  take  any  other  actions  to  determine 
whether Perry was having a medical event. Rather, the offic‐
ers contend that they perceived this behavior as that of a com‐
bative or uncooperative prisoner. So, they placed a spit mask 
over Perry’s face. Officer Ayala noticed a “slight tint of red in 
some of his saliva, and a spot of red‐tinted saliva on his chin,” 
while doing so. Yet, he did not inquire into the source of the 
blood  or  whether  it  was  indicative  of  a  medical  issue.  And, 
even when Perry began to complain that he could not breathe, 
additional  statements  from  which  a  jury  could  conclude 
placed the officers on notice of a serious medical need, the of‐
ficers did nothing. Instead, Officer Kroes responded to Perry’s 
complaint by stating, “If you’re talking, you’re breathing.”  
     While the officers contend that their response was objec‐
tively reasonable because Perry’s actions were consistent with 
those of a combative or uncooperative prisoner, this is again, 
a factual dispute that must be determined by a jury. The same 
is  true  of  their  assertion  that  they  believed  that  Perry  was 
simply exhibiting the side effects of the medication he had re‐
ceived while in the hospital. While his inability to walk might 
be considered a side effect spelled out in his discharge instruc‐
tions, nowhere in those instructions is the inability to control 
24                                      Nos. 16‐2353 and 16‐3130 

one’s bowels or saliva listed as side effects. Therefore, it was 
improper for the district court to conclude that there was no 
factual dispute regarding whether the officers were on notice 
of a serious medical issue after Perry was discharged from the 
hospital. That is for a jury to decide.  
    Likewise, the district court erred in concluding that Lieu‐
tenant Robbins responded in an objectively reasonable man‐
ner. Lieutenant Robbins can be seen on the video interacting 
with Perry, who was restrained on the ground, having soiled 
himself, moaning,  and complaining that he was in pain.  In‐
stead of directing his subordinates to take Perry back to the 
hospital, Lieutenant Robbins is seen on the video laughing as 
he walked away from Perry. And, when Perry was later car‐
ried to cell A3, Lieutenant Robbins is clearly heard telling him 
that “now, we’re going to treat you like we used to treat pris‐
oners … like animals.”  
    Lieutenant Robbins contends that his actions were reason‐
able and that he even expedited Perry’s paperwork so that he 
could be transferred more quickly to the CJF, as Perry was ex‐
hibiting “inappropriate behavior.” Further, he attempts to of‐
fer  benign  explanations  for  both  his  laughing  and  his  com‐
ment  to  Perry.  But,  the  jury  could  conclude  that  Lieutenant 
Robbins was on notice of Perry’s serious medical need from 
his observations of Perry and his discharge instructions. The 
jury could also take his barbaric comment and laughing as an 
objectively unreasonable response to that serious need. Fur‐
ther, a jury could consider his decision and actions to expedite 
Perry’s transfer as evidence that he knew that Perry had a se‐
rious medical need, but did not want to manage that need in 
Nos. 16‐2353 and 16‐3130                                              25 

his  facility,  passing  the  buck  to  another  facility  to  do  so  in‐
stead.  Summary  judgment  was  improperly  granted  as  to 
Lieutenant Robbins. 
     Officer  Diaz‐Berg  helped  carry  Perry  to  cell A3  and  was 
responsible for conducting wellness checks on Perry while he 
was in the cell. She knew that he had been to the hospital ear‐
lier that day because of the seizure he experienced in the bull‐
pen. While Perry was in cell A3, she observed him every 15 
minutes and heard him making grunting noises and rolling 
around. Yet, she did nothing to inquire about his condition. 
Later,  she  opened  the  cell  so  that  the  officers  could  remove 
Perry and transport him to the CJF. After the officers removed 
Perry, she entered the cell and noticed that there was blood on 
the floor where Perry had been. Although she notified Lieu‐
tenant Robbins about the blood, she did not make any efforts 
to  contact  the  County  or  to  ensure  that  Perry  had  received 
medical  treatment.  And,  Officer  Diaz‐Berg  does  not  assert 
that reporting her observations to Lieutenant Robbins should 
absolve her from liability. Rather, her argument rests on her 
belief that she did not observe Perry experiencing a medical 
emergency while in cell A3. For the reasons we discuss above, 
this  is  not  sufficient  to  establish  that  summary  judgment  is 
appropriate. A jury could infer from these facts that she was 
on notice that Perry had a serious medical need and her fail‐
ure to take action while he was in the cell, or after she discov‐
ered the blood, was objectively unreasonable. 
    Officers Lopez and Salinsky’s actions could also be consid‐
ered  objectively  unreasonable.  Although,  Officer  Diaz‐Berg 
contends  that  Perry  walked  to  the  elevator  after  he  was  re‐
moved from cell A3, the surveillance video shows that Offic‐
ers Lopez and Salinsky had to drag Perry out of the elevator 
26                                      Nos. 16‐2353 and 16‐3130 

to their police car. Additionally, while there is evidence that 
these  officers  provided  Perry’s  discharge  papers  to  the 
County,  they  did  not  verbally  indicate  anything  about  his 
medical condition at the PPS or his earlier hospitalization. The 
jury could infer from Perry’s physical condition that when he 
arrived  at the CJF,  the officers were on  notice of  his  serious 
medical condition and their failure to take him to the hospital 
was objectively unreasonable. Officers Lopez and Salinsky do 
not assert that they did not have the authority to take Perry to 
the  hospital.  Rather,  their  arguments,  like  those  of  Officer 
Diaz‐Berg, are based on their assertion that Perry was not ex‐
periencing  a  medical  emergency  in  their  custody.  Alterna‐
tively, a jury could decide that these officers acted reasonably 
in that they transported Perry to a facility, the CJF, where they 
knew that medical staff would attend to his needs. Yet, this is 
not a decision that we can make.  
    Chief Flynn asserts that there is no basis for a § 1983 per‐
sonal liability claim against him because he was not person‐
ally  involved  in  the  events  that  occurred  on  September  10, 
2013.  We  need  not  address  this  argument,  however,  as  the 
Amended Complaint does not plead an individual liability § 
1983 claim against Flynn. 
               b. County Defendants 
   Perry’s  claims  against  the  County  defendants  did  not 
begin until after the City defendants dragged and essentially 
deposited Perry on the floor of the County facility with soiled 
pants, an awful stench, and in an alarming medical state. We 
acknowledge that the County defendants encountered Perry 
under very different circumstances than the City defendants 
found him. Still, we evaluate Perry’s claims as they are made 
Nos. 16‐2353 and 16‐3130                                              27 

against  the  County  defendants,  and  defer  any  factual  ques‐
tions about the relative culpability of City defendants versus 
County defendants as questions for trial. 
    The  district  court  concluded  that  Perry’s  §  1983  claims 
against the County  defendants  failed as a matter  of  law  be‐
cause Perry was never in the County’s custody and therefore, 
none  of  the  County  defendants  owed  him  a  constitutional 
duty. However, the district court’s conclusion that Perry was 
not in the County’s custody was based upon Nurse Virgo’s de‐
cision not to accept Perry as an inmate because of the condi‐
tion in which he arrived. We disagree with the district court’s 
analysis,  as  it  improperly  substituted  the  County’s  booking 
policy for the proper constitutional analysis.   
    It is the Fourth Amendment and not a County’s policy that 
governs Perry’s claim. The district court erred when it permit‐
ted  the  County,  via its own policy, to determine whether  or 
not the United States Constitution applied to its actions. Such 
a rule would allow municipalities to easily isolate themselves 
from liability by enacting policies that have the effect of dic‐
tating  when  their  constitutional  duties  begin.  We  reject  this 
rule. 
    Instead, the district court should have applied the consti‐
tutional  analysis  for  determining  whether  a  seizure  has  oc‐
curred,  as  the  Fourth  Amendment  protects  “against  unrea‐
sonable searches and seizures.” U.S. CONST. amend. IV. When 
determining whether there has been a seizure, “the traditional 
approach  is  whether  the  person  believed  he  was  ‘free  to 
leave.’”  Carlson  v.  Bukovic,  621  F.3d  610,  618  (7th  Cir.  2010). 
This is an objective standard, which focuses on how a reason‐
able person in the suspect’s position would have understood 
the situation. Qian v. Kautz, 168 F.3d 949, 954 (7th Cir. 1999) 
28                                         Nos. 16‐2353 and 16‐3130 

(citing  Sprosty,  79  F.3d  at  642;  California  v.  Beheler,  463  U.S. 
1121, 1125 (1983)). 
    Here,  no  reasonable  jury  could  conclude  that  Perry  was 
not in the County’s custody. County officers assisted in drag‐
ging Perry into the facility and placed him inside the facility, 
behind a door that could only be opened by a County officer. 
Further, while Nurse Virgo examined Perry, two County of‐
ficers  (not  City  officers)  physically  restrained  him  on  the 
bench. A reasonable person in Perry’s position would not have 
believed that he was free to leave the County facility. Further, 
a  reasonable  person  would  have  believed  that  it  was  the 
County  that  was  restricting  his  movement,  based  upon  the 
fact that the County controlled the entrance and that County 
Correctional Officers were physically restraining him. There‐
fore, we hold that Perry was in the County’s custody when he 
died even though the formal booking process was not com‐
pleted.   
    Despite concluding that Perry was not in the County’s cus‐
tody at any point on the night of September 13, 2010, the dis‐
trict court also concluded that Perry failed to establish that the 
County  defendants’  actions  were  objectively  unreasonable 
under  the  circumstances.  In  coming  to  this  conclusion  the 
court noted that Nurses Virgo and Wenzel “did everything in 
their power to help Perry upon his arrival at the County Jail.” 
R. 143 at 20. But, after viewing the surveillance footage from 
that night, we are unable to come to the same conclusion.  
    Admittedly, Perry was only in the County’s custody for a 
short period of time. Yet, the jury could view the video from 
that night and disagree with the district court’s characteriza‐
tion of the nurses’ actions. Nurse Virgo, the first medical pro‐
fessional to come into contact with Perry after he was released 
Nos. 16‐2353 and 16‐3130                                       29 

from the hospital, interacted with Perry for just over 30 sec‐
onds after he first arrived. There is evidence that his spit mask 
was  “seeping  blood,”  yet,  Nurse  Virgo  did  not  remove  the 
mask  to  determine  why  Perry  was  bleeding  or  the  blood’s 
origin. She did not take his vitals or even touch him. It was 
only after Nurse Wenzel removed Perry’s mask almost seven 
minutes later that Nurse Virgo first touched Perry when ren‐
dering emergency aid. And, while Nurse Virgo contends that 
she knew that Perry was medically unfit to be booked from 
her first interaction with him, she did not immediately call for 
help. Rather, three minutes passed before an ambulance was 
called. Further, it is not clear, based upon this record, whether 
the ambulance was told it was urgent to come at that time or 
if that message was only relayed to emergency dispatchers at 
8:52  p.m.,  when  a  medical  emergency  was  finally  declared. 
The district court improperly concluded that there was no fac‐
tual dispute as to whether Nurse Virgo’s actions were objec‐
tively reasonable. 
    The same is true of the district court’s conclusion regard‐
ing  Nurse  Wenzel’s  actions.  Although  she  was  not  initially 
summoned to attend to Perry, she was present in the CJF and 
chose to stand at  the  nurses’ station  to observe  Perry  rather 
than render any treatment. Ultimately, she decided to remove 
Perry’s mask, which revealed his dire condition. The County 
misses the point when it argues that it was only then that the 
nurses  knew  that  Perry  was  experiencing  a  medical  emer‐
gency. Rather, a jury could determine that it was this delay in 
removing  the  mask,  which  the  County  seems  to  assert  con‐
cealed the emergent nature of Perry’s condition, that was ob‐
jectively  unreasonable.  On  this  record,  summary  judgment 
was inappropriate with regard to the two nurses. 
30                                         Nos. 16‐2353 and 16‐3130 

                c. Summary  Judgment  Appropriate  for  De‐
                   fendants  Arndt,  Kieckbusch,  Hale,  Bell, 
                   Clarke, Holmes, and Jeff 
     While  we  take  issue  with  the  district  court’s  decision  to 
grant  summary  judgment  to  Nurses  Virgo  and  Wenzel,  we 
agree that the officers present in the County facility were en‐
titled to summary judgment. These officers were not medical 
professionals. Therefore, they were entitled to rely upon the 
nurses’ professional judgment without subjecting themselves 
to § 1983 liability. See Greeno v. Daley, 414 F.3d 645, 656 (7th Cir. 
2005) (“If a prisoner is under the care of medical experts ... a 
non‐medical  prison  official  will  generally  be  justified  in  be‐
lieving that the prisoner is in capable hands.”) (quoting Spruill 
v.  Gillis,  372  F.3d  218,  236  (3d  Cir.  2004)  (internal  quotation 
marks  omitted));  see  also  Arnett  v.  Webster,  658  F.3d  742,  755 
(7th Cir. 2011) (“Non‐medical defendants … can rely on the 
expertise of medical personnel.”). Therefore, summary judg‐
ment  was appropriately  granted  with  regard  to  Corrections 
Officers Arndt and Kieckbusch, and Sergeant Hale. Summary 
judgment was also appropriate with regard to Officer Bell, a 
City Officer who was stationed at the CJF, as he too was enti‐
tled to rely upon the nurses’ medical judgment. Although Of‐
ficers Salinsky and Lopez were also present in the CJF, a jury 
could determine that their actions prior to arriving at the CJF 
were  objectively  unreasonable  such  that  liability  should  at‐
tach. Therefore, we reiterate that summary judgment was in‐
appropriately granted with regard to these two officers.  
   We  also  find  that  summary  judgment  was  appropriate 
with regard to Sheriff Clarke and Corrections Officers Jeff and 
Holmes. Individual liability pursuant to § 1983 “requires per‐
sonal involvement in the alleged constitutional deprivation.” 
Nos. 16‐2353 and 16‐3130                                            31 

Colbert,  851 F.3d at  657 (quoting  Minix v. Canarecci, 597  F.3d 
824,  833  (7th  Cir.  2010)  (internal  quotation  marks  omitted)). 
After discovery, Perry has not been able to demonstrate that 
these three defendants were personally involved in the denial 
of medical care. There is no allegation that Sheriff Clarke was 
even  present  in  the  facility  that  night.  Corrections  Officer 
Jeff’s involvement was limited to retrieving the AED device 
that was used to render emergency care to Perry. She then re‐
turned to her post in the booking room. There is no allegation 
that her actions were objectively unreasonable, and therefore, 
this minimal involvement is not sufficient to invoke liability. 
Lastly, Corrections Officer Holmes was assigned to the control 
tower that night. Perry has not offered any evidence to con‐
tradict the County’s assertion that Corrections Officer Holmes 
was  not  permitted  to  leave  that  post,  as  he  controlled  entry 
into  the  CJF.  Therefore,  summary  judgment  was  appropri‐
ately granted with regard to these three defendants. 
               d. Causation Sufficiently Established 
    The  City  defendants  assert  that  summary  judgment  was 
also appropriate because Perry failed to establish causation. 
In support of this argument, the City notes that Perry died of 
a heart condition, not a seizure, and that this heart condition 
was unknown to the officers in his presence that night. 
   The  City  is  correct  that  to  prevail  on  his  §  1983  claims, 
Perry must demonstrate that the unconstitutional actions al‐
leged caused him harm. See Ortiz, 656 F.3d at 530. In Ortiz, we 
discussed this requirement and noted: 
               Where  an  obviously  ill  detainee 
               dies  in  custody  and  the  defend‐
               antsʹ  failure  to  provide  medical 
32                                         Nos. 16‐2353 and 16‐3130 

                care  is  challenged,  the  causation 
                inquiry is quite broad: “the consti‐
                tutional violation in question here 
                is the failure to provide adequate 
                medical care [ ] in response to a se‐
                rious  medical  condition,  not 
                ‘causing her death.’” 
Ortiz, 656 F.3d at 535 (quoting Gayton v. McCoy, 593 F.3d 610, 
619 (7th Cir. 2010) (alteration in original)). So, if a plaintiff “of‐
fers evidence that allows the jury to infer that a delay in treat‐
ment harmed an inmate, there is enough causation evidence 
to  reach  trial.”  Gayton,  593  F.3d at  624–25.  This  is  true  here, 
where the jury could infer that although Perry ultimately died 
of a heart condition, it was the delay in providing any treat‐
ment that caused the harm, i.e., his death on the floor of the 
CJF. Therefore, we reject the City’s argument that there is in‐
sufficient evidence of causation to survive its motion for sum‐
mary judgment. 
                e. Qualified Immunity Inappropriate 
    The  defendants  contend  that  the  district  court  properly 
concluded  that  qualified  immunity  barred  Perry’s  §  1983 
claims. As a question of law, we review qualified immunity 
determinations  de  novo.  See  Estate  of  Clark  v.  Walker,  No.  16‐
3560, 2017 WL 3165632, at *4 (7th Cir. July 26, 2017). Qualified 
immunity “protects public servants from liability for reason‐
able  mistakes  made  while  performing  their  public  duties.” 
Findlay v. Lendermon, 722 F.3d 895, 899 (7th Cir. 2013). We en‐
gage in a two‐part inquiry when determining whether quali‐
fied immunity bars suit: “(1) whether the facts, taken in the 
light most favorable to the plaintiff, make out a violation of a 
constitutional right, and (2) whether that constitutional right 
Nos. 16‐2353 and 16‐3130                                               33 

was clearly established at the time of the alleged violation.” 
Gill v. City of Milwaukee, 850 F.3d 335, 340 (7th Cir. 2017) (quot‐
ing Allin v. City of Springfield, 845 F.3d 858, 862 (7th Cir. 2017) 
(internal  quotation  marks  omitted)).  Having  found  that  the 
first element has been met, we now must determine whether 
the right was clearly established. 
    A  right  is  “clearly  established”  if  it  is  “sufficiently  clear 
that  every  reasonable  official  would  have  understood  that 
what he is doing violates that right.” Mullenix v. Luna, 136 S. 
Ct. 305, 308 (2015) (quoting Reichle v. Howards, 132 S.Ct. 2088, 
2093  (2012)  (internal  quotation  marks  omitted)).  If  the  right 
was clearly established, then qualified immunity is not a bar 
to suit. Washington v. Haupert, 481 F.3d 543, 547 (7th Cir. 2007). 
While the Supreme Court has warned that we must not define 
“clearly established law at a high level of generality,” it has 
also instructed that there need not be a case directly on point. 
Mullenix, 136 S. Ct. at 308 (quoting Ashcroft v. al–Kidd, 563 U.S. 
731, 741 (2011) (internal quotation marks omitted)). Nonethe‐
less,  “existing  precedent  must  have  placed  the  …  constitu‐
tional question beyond debate.” Al‐Kidd, 563 U.S. at 741. 
    The defendants urge us to narrowly define Perry’s right. 
But,  in  doing  so,  they  are  essentially  urging  us  to  conclude 
that because there is no case with the exact same fact pattern, 
qualified immunity applies. That is not what the qualified im‐
munity analysis requires us to do. Rather, we find that in Sep‐
tember  2010,  it  was  clearly  established  that  the  Fourth 
Amendment governed claims by detainees who had yet to re‐
ceive  a  judicial  probable  cause  determination.  See  Williams, 
509 F.3d at 403 (“Claims regarding conditions of confinement 
for pretrial detainees such as Williams, who have not yet had 
34                                        Nos. 16‐2353 and 16‐3130 

a  judicial  determination  of  probable  cause  (a  Gerstein  hear‐
ing), are instead governed by the Fourth Amendment and its 
objectively unreasonable standard.”). In 2007, in Williams, we 
identified the four factors later articulated in Ortiz, and upon 
which we have relied to evaluate the merits of Perry’s claims. 
And,  if  by  2010,  it  was  clearly  established  that  an  officer  or 
prison nurse’s actions were judged by the objectively reason‐
able standard of the Fourth Amendment, the failure to take 
any action in light of a serious medical need would violate that 
standard. Because Perry has met his burden at summary judg‐
ment of establishing that there was a violation of his constitu‐
tional  rights  and  that  that  right  was  clearly  established  in 
2010, his claims must be submitted to a jury for consideration.  
      B. Perry’s Monell Claims Fail 
    The district court concluded that because it found that the 
officers’  conduct  did  not  result  in  a  constitutional  violation, 
Monell liability could not attach. But, because we have found 
that the claims against the individual defendants must be sub‐
mitted to a jury, we must address whether the same is true of 
Perry’s Monell claims. A municipal entity may not be held lia‐
ble pursuant to § 1983 solely because it employed the consti‐
tutional tortfeasor. See Monell v. Depʹt of Soc. Servs. of City of 
New York, 436 U.S. 658, 691 (1978) (holding that liability pur‐
suant to the doctrine of respondeat superior is unavailable un‐
der § 1983). Rather, a municipality can “be held liable under 
§ 1983 only for its own violations of federal law.” Los Angeles 
Cty., Cal. v. Humphries, 562 U.S. 29, 36 (2010) (citing Monell, 436 
U.S.  at  694).  To  invoke  Monell  liability,  Perry  must  demon‐
strate that there was an “official policy, widespread custom, 
or  action  by  an  official  with  policy‐making  authority  [that] 
Nos. 16‐2353 and 16‐3130                                              35 

was the ‘moving force’ behind his constitutional injury.” Dan‐
iel v. Cook Cty., 833 F.3d 728, 734 (7th Cir. 2016) (quoting Dixon 
v. Cty. of Cook, 819 F.3d 343, 348 (7th Cir. 2016)). 
    Perry asserts that Chief Flynn and the City of Milwaukee 
are liable under Monell for two reasons. First, because the Po‐
lice Department and its policymakers failed to institute an in‐
ternal review of in‐custody deaths and to discipline officers 
for their involvement in those incidents. Second, because the 
Police Department had an unwritten policy of ignoring its de‐
tainees’ medical complaints, particularly complaints regard‐
ing trouble breathing. Perry contends that there was a de facto 
policy of failing to care for the medical needs of prisoners in 
the City’s custody.  
    But to support this assertion, Perry simply refers to the al‐
legations  in  his  Amended  Complaint  that  there  were  12  in‐
custody deaths prior to the night he was taken into custody 
and that no investigation followed those deaths. See, e.g., Ap‐
pellants’ Br. at 39 (“As set forth in Plaintiffs’ Complaint, twelve 
individuals died in the City’s custody from March 7, 2000 for‐
ward.”). This is not sufficient to meet his burden at summary 
judgment,  as  a  plaintiff  must  do  more  than  simply  point  to 
the  allegations  in  his  complaint.  See,  e.g.,  Shermer  v.  Illinois 
Depʹt of Transp., 171 F.3d 475, 478 (7th Cir. 1999) (noting that it 
is well‐settled that “a non‐moving party may not rely solely 
on the allegations in his complaint to defeat summary judg‐
ment.”)  (citing  Celotex  Corp.  v.  Catrett,  477  U.S.  317  (1986)). 
Further,  it  is  also  well‐established  that  Perry  must  do  more 
than  simply  rely upon his own  experience to invoke  Monell 
liability. See Daniel, 833 F.3d at 734. Therefore, Perry’s Monell 
claim based upon the City’s failure to adequately investigate 
36                                       Nos. 16‐2353 and 16‐3130 

in‐custody  deaths  and  to  discipline  its  officers  for  their  in‐
volvement  in  these  incidents  fails,  and  summary  judgment 
was appropriate. 
    Second, Perry asserts that the City and Chief Flynn are li‐
able  for  enacting  an  unwritten  policy  of  ignoring  detainee’s 
medical complaints. Perry contends that because Chief Flynn 
testified that the phrase, “If you’re talking, you’re breathing,” 
was an adage that was used during training, there was a de 
facto  policy  of  failing  to  provide  medical  attention  to  those 
who  complained  of  difficulty  breathing.  But,  this  argument 
misconstrues  the  record  evidence.  The  record  indicates  that 
this adage was used as part of a training program that taught 
City  officers  how  to  assess  whether  an  individual  had  an 
emergent medical need. There is no evidence that this was the 
end of the inquiry, but rather the phrase was used as one as‐
pect of  an overall inquiry into an  individual’s health.  While 
here, Officer Kroes used the adage, as discussed above, in a 
way that the jury might conclude was evidence of his objec‐
tively unreasonable response to Perry’s complaints, a reason‐
able jury could not conclude that this was a City policy or cus‐
tom sufficient to invoke Monell liability. Therefore, summary 
judgment is appropriate on this aspect of Perry’s Monell claim 
as well. 
      C. Perry’s  State‐Law  Claims  Against  the  Nurses  With‐
         stand  Summary  Judgment,  Not  Non‐Medical  De‐
         fendants  
     The district court granted the defendants’ motion for sum‐
mary  judgment  on  Perry’s  negligence  and  wrongful  death 
claims finding that the defendants did not breach their duty 
to  treat  Perry  with  ordinary  care.  But,  for  the  same  reasons 
that we conclude that the district court erred in finding that 
Nos. 16‐2353 and 16‐3130                                            37 

the  defendants  acted  reasonably  in  their  interactions  with 
Perry, we must also find that it erred in concluding that there 
was no breach of a duty. Nonetheless, we agree with parts of 
the district court’s immunity analysis. 
    Under  Wisconsin  law,  the  doctrine  of  governmental  im‐
munity  is  quite  broad.  As  the  Wisconsin  Supreme  Court 
noted, it “provides that state officers and employees are im‐
mune from personal liability for injuries resulting from acts 
performed  within  the  scope  of  their  official  duties.”  Pries  v. 
McMillon, 784 N.W.2d 648, 654 (Wis. 2010) (citing Kimps v. Hill, 
546 N.W.2d 151, 156 (Wis. 1996)). There are four exceptions to 
this broad doctrine: “(1) the performance of ministerial duties; 
(2) the performance of duties with respect to a ‘known dan‐
ger;’ (3) actions involving medical discretion; and (4) actions 
that are  ‘malicious,  willful, and intentional.’”  Bicknese v. Su‐
tula, 660 N.W.2d 289, 296 (Wis. 2003).  
   Here, Perry asserts that governmental immunity does not 
bar his state‐law claims because they involve the application 
                                       9
of  medical  discretion,   an  exception  first  recognized  by  the 
Wisconsin Supreme Court in Scarpaci v. Milwaukee County, 292 
N.W.2d 816 (Wis. 1980). In Scarpaci, the plaintiffs brought suit 
against  the  medical  examiner’s  office  after  an  autopsy  was 
performed  on  their  deceased  child  against  their  express 
wishes. The Wisconsin Supreme Court concluded that the de‐
cision to conduct an autopsy was a discretionary act, because 
“the legislature envisioned the medical examiner as making 
inquiry into the facts, applying the statutes to the facts, and 
making a decision whether to proceed with an autopsy on the 
                                                 
      9 
     Perry has not asserted that any other exception might apply to his 
claims, and has therefore, waived any such argument.  
38                                        Nos. 16‐2353 and 16‐3130 

basis  of  the  medical  examinerʹs  subjective  evaluation  of  the 
facts  and  the  law.”  Id.  at  826.  Nevertheless,  the  court  con‐
cluded that the medical examiner was not entitled to govern‐
mental  immunity  for  his  actions  in  performing  the  autopsy. 
While such actions, the court reasoned, were discretionary in 
nature, that “discretion [was] medical, not governmental.” Id. 
at 827; see also Gordon v. Milwaukee Cty., 370 N.W.2d 803, 806 
(Wis. Ct. App. 1985) abrogated on other grounds by Kimps v. Hill, 
523 N.W.2d 281 (Wis. Ct. App.  1994) (finding  governmental 
immunity  inapplicable  to  a  negligence  claim  based  upon  a 
psychiatrist’s examination and diagnosis of the plaintiff pris‐
oner  because  these  actions  required  the  use  of  medical,  not 
governmental discretion). 
   We  agree  with  Perry  that  governmental  immunity  does 
not  bar  the  claims  against  Nurses  Virgo  and  Wenzel.  While 
these  two  defendants  were  acting  within  the  scope  of  their 
employment,  they  were,  like  the  defendants  in  Scarpaci  and 
Gordon, applying their medical knowledge to the facts and cir‐
cumstances before them. Because they were exercising their 
medical  discretion,  pursuant  to  Scarpaci,  governmental  im‐
munity does not act as a bar to suit. 
    However,  we  do  find  that  governmental  immunity  bars 
the state‐law claims against the non‐medical defendants. Un‐
der Wisconsin law, the doctrine is extremely broad. And, Wis‐
consin courts have been unwilling to extend the reasoning of 
Scarpaci to defendants who are not medical professionals. See, 
e.g.,  Kimps  v.  Hill,  523  N.W.2d  281,  285  (Wis.  App.  Ct.  1994) 
(noting the limited reach of the medical discretion exception 
and declining to extend its reasoning to another setting); see 
also  DeFever  v.  City  of  Waukesha,  743  N.W.2d  848,  853  (Wis. 
App. Ct. 2007) (noting that Wisconsin courts have repeatedly 
Nos. 16‐2353 and 16‐3130                                           39 

refused to extend the Scarpaci exception beyond the medical 
context).  So,  we  must  decline  Perry’s  invitation  to  expand 
upon it. Even though we have grave concerns about the offic‐
ers’ actions on the night that Perry died, the state‐law claims 
of negligence and wrongful death must be dismissed against 
the non‐medical defendants as these defendants are immune 
under Wisconsin law. Governmental immunity, as provided 
under  Wisconsin  law,  however,  applies  only  to  state‐law 
claims. It is not applicable to Perry’s claims brought pursuant 
to 42 U.S.C. § 1983. See Cody v. Dane Cty., 625 N.W.2d 630, 640 
(Wis. App. Ct. 2001). 
   D. Sanctions Not Appropriately Granted  
    The district court concluded that sanctions were appropri‐
ate pursuant to 28 U.S.C. § 1927. The court came to this con‐
clusion for three reasons. First, because Perry’s counsel should 
have known that his claims against the County were meritless 
as he was never accepted into the County’s custody. Second, 
because  Perry  pursued  baseless  claims  against  two  defend‐
ants—Corrections  Officers  Douglas  and  Jeff—even  though 
these  officers  were  only  in  the  same  room  as  Perry  for  less 
than 30 seconds each. Third, the district court cited to Perry’s 
counsel’s  “repetitive,  abusive  and  argumentative  conduct” 
during deposition discovery. 
   We review a district court’s decision to award sanctions for 
the abuse of discretion. United States v. Rogers Cartage Co., 794 
F.3d 854, 862 (7th Cir. 2015). Section 1927 permits a court to 
enter sanctions against a lawyer who “so multiplies the pro‐
ceedings in any case unreasonably and vexatiously.” 28 U.S.C. 
§ 1927. Sanctions awarded under § 1927 are to be paid by the 
lawyer,  who  must  ʺsatisfy  personally  the  excess  costs,  ex‐
penses,  and  attorneysʹ  fees  reasonably  incurred  because  of 
40                                      Nos. 16‐2353 and 16‐3130 

such conduct.” Id. A court may impose sanctions if the attor‐
ney “acted in an objectively unreasonable manner by engag‐
ing in a serious and studied disregard for the orderly process 
of justice … or where a claim [is] without a plausible legal or 
factual  basis  and  lacking  in  justification.”  Lightspeed  Media 
Corp. v. Smith, 761 F.3d 699, 708 (7th Cir. 2014) (quoting Walter 
v. Fiorenzo, 840 F.2d 427, 433 (7th Cir. 1998) (internal quotation 
mark omitted)). While an attorney’s subjective bad faith is suf‐
ficient to impose § 1927 sanctions, a court need not make such 
a finding. Hunt v. Moore Bros., Inc., 861 F.3d 655, 659 (7th Cir. 
2017). Rather, a finding of objective bad faith will support an 
award of sanctions. Id. (quoting Boyer v. BNSF Ry. Co., 824 F.3d 
694, 708 (7th Cir. 2016)). 
    Here, the district court, in large part, based its conclusion 
that sanctions were appropriate on its finding that Perry was 
never in the County’s custody. As we have discussed at length 
above,  the  district  court  erred  when  in  substituted  the 
County’s booking policy  for  the proper Fourth Amendment 
seizure inquiry. Therefore, the district court abused its discre‐
tion  when  it  determined  that  the  claims  against  the  County 
were without a legal or factual basis.  
    But, we do agree that Perry’s claims against Officers Doug‐
las and Jeff were without a factual basis. Although Perry did 
not oppose summary judgment with regards to Corrections 
Officer Douglas, to this day he maintains a claim against Cor‐
rections Officer Jeff. These claims are without merit and Perry 
was on notice of the baseless nature of his claims once he was 
in receipt of the surveillance footage from the County. While 
we vacate the sanctions award because of the district court’s 
reliance  upon  an  erroneous  conclusion  of  law,  we  remand 
with instructions to the district court to reconsider the award 
Nos. 16‐2353 and 16‐3130                                        41 

in light of the entirety of this opinion. It is within the district 
court’s discretion to determine whether the failure to dismiss 
these officers from the suit and/or counsel’s conduct during 
discovery warrants an award of sanctions. 
                      III. CONCLUSION 
    For the foregoing reasons, we AFFIRM in part and  REVERSE 
in part the district court’s grant of summary judgment to the 
defendants.  We  further  VACATE  the  district  court’s  order 
awarding the County defendants sanctions and remand with 
instruction to reconsider the award in light of this opinion.